IN THE SUPREME COURT OF PENNSYLVANIA
                               MIDDLE DISTRICT


 RB ALDEN CORP.,                              :   No. 60 MAP 2017
                                              :
                     Appellee                 :   Appeal from the Order of the
                                              :   Commonwealth Court at 73 FR 2011,
                                              :   dated September 12, 2017, overruling
              v.                              :   the exceptions filed by the
                                              :   Commonwealth and entering the
                                              :   judgment of June 15, 2016, reversing
 COMMONWEALTH OF PENNSYLVANIA,                :   the decision of the Board of Finance
                                              :   and Revenue at No. 1000719 dated
                     Appellant                :   December 15, 2010 and entered
                                              :   December 17, 2010.



 RB ALDEN CORP.,                              :   No. 66 MAP 2017
                                              :
                     Cross-Appellant          :   Appeal from the Order of the
                                              :   Commonwealth Court at 73 FR 2011,
                                              :   dated September 12, 2017, overruling
              v.                              :   the exceptions filed by the
                                              :   Commonwealth and entering the
                                              :   judgment of June 15, 2016, reversing
 COMMONWEALTH OF PENNSYLVANIA,                :   the decision of the Board of Finance
                                              :   and Revenue at No. 1000719 dated
                     Cross-Appellee           :   December 15, 2010 and entered
                                              :   December 17, 2010.


                                        ORDER


PER CURIAM                                             DECIDED: September 21, 2018
      AND NOW, this 21st day of September, 2018, the order of the Commonwealth

Court is VACATED, and this matter is REMANDED to the Commonwealth Court for

reconsideration in light of this Court’s decision in Nextel v. Commonwealth, 171 A.3d 682

(Pa. 2017). Further, the Commonwealth’s “Application to Strike, In Part, RB Alden Corp.’s

Reply Brief” is DENIED as moot.